      Case 2:19-cv-13955-GGG-DPC Document 35 Filed 09/29/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DWIGHT HARRIS                                                                     CIVIL ACTION

 VERSUS                                                                              NO: 19-13955

 SUE ELLEN MONFRA, ET AL.                                                          SECTION: T(2)



                                             ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

As explained in the United States Magistrate Judge’s Report and Recommendation, plaintiff is not

entitled to a preliminary injunction because the claims for injunctive relief asserted in his

complaint are moot based on his transfer out of the Jefferson Parish Correctional Center. The Court

further agrees that the plaintiff states valid excessive force and failure to protect claims against

Deputies Dennis and Knox, Lieutenant Berrian, and Sergeant Glass under § 1983. Additionally, a

stay of the plaintiff’s claim against Deputy Dennis for allegedly charging Plaintiff with criminal

offenses without Miranda warning, intake procedures, or Magistrate hearing is appropriate

pending the resolution of plaintiff’s underlying state court criminal proceeding. Finally, the Court

agrees that all plaintiff’s remaining claims should be dismissed with prejudice.

       Accordingly, IT IS HEREBY ORDERED that the Report and Recommendation is

ADOPTED as the Court’s opinion.

       IT IS FURTHER ORDERED that the Motion for Preliminary Injunction (R. Doc. 13)

and the claims for injunctive relief asserted in plaintiff’s complaint are DISMISSED AS MOOT.

                                                 1
      Case 2:19-cv-13955-GGG-DPC Document 35 Filed 09/29/20 Page 2 of 2




       IT IS FURTHER ORDERED that plaintiff’s claim against Deputy Dennis for allegedly

charging Plaintiff with criminal offenses without Miranda warning, intake procedures, or a

Magistrate hearing is STAYED pending resolution of his underlying state court criminal

proceeding.

       IT IS FURTHER ORDERED that all of plaintiff’s remaining claims are DISMISSED

WITH PREJUDICE as legally frivolous and for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2) and 42 U.S.C. § 1997e(c)(1).

       New Orleans, Louisiana, on this 29th day of September, 2020.




                                                   GREG GERARD GUIDRY
                                                 UNITED STATES DISTRICT JUDGE




                                             2
